Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on April 26, 2021 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 4, 5, 7, 17 and 21 have been acknowledged. Claims 2-3 have been canceled.

Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed April 26, 2021 have been fully considered. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 1 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the previous office action dated on 01/26/2021, Examiner indicated the allowable subject matter of claims 3-20. Applicant amended independent claims 1 and 21 by adding the allowable subject matter from claim 3. The amendment of claims 1 and 21 overcome the combination of the previously cited references Nakano et al (U.S. wherein the calculating a pixel value of the pixel according to the pulse sequence comprises: acquiring a length of time interval between adjacent pulses in the pulse sequence, calculating an intensity value corresponding to the time interval according to the length of the time interval, and obtaining a first accumulated pixel value according to one or more intensity values; wherein the obtaining a display image at the specified imaging time according to a space arrangement of the pixels, in accordance with pixel values of the plurality of pixels at the specified imaging time comprises: obtaining a display image at the specified imaging time according to the first accumulated pixel value at a pixel position corresponding to each pixel of the plurality of pixels”. Accordingly, claims 1 and 21 are allowed.

Dependent claims 4-20 depend from independent claim 1. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XILIN GUO/Primary Examiner, Art Unit 2616